Case 2:19-cv-01764-CBM-AS Document 169 Filed 06/17/19 Page 1 of 4 Page ID #:18462




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Andrew J. Rossman (Admitted Pro Hac Vice)
    2
       andrewrossman@quinnemanuel.com
    3  Christopher D. Kercher (Admitted Pro Hac Vice)
       christopherkercher@quinnemanuel.com
    4
      51 Madison Avenue, 22nd Floor
    5 New York, New York 10010
      Telephone: (212) 849-7000
    6
      Facsimile: (212) 443-7100
    7
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
    8
       James R. Asperger (Bar No. 83188)
    9  jimasperger@quinnemanuel.com
       Alyssa G. Olson (Bar No. 305705)
   10
       alyolson@quinnemanuel.com
   11 865 South Figueroa Street, 10th Floor
   12 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
   13 Facsimile: (213) 443-3100
   14
      Attorneys for Defendants 3P Equity Partners, LLC, AM
   15 Ventures Management, LLC, Leonid Perelman, and
   16 Michael Fishman
   17                      UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19 STM INVEST, S.À R.L., AND               CASE NO. 2:19-cv-01764-CBM-ASx
      AVENTURINE, INC.,
   20                                         REPRESENTATION STATEMENT
                 Plaintiffs,
   21                                         OF DEFENDANTS 3P EQUITY
           vs.                                PARTNERS, LLC, AM VENTURES
   22                                         MANAGEMENT, LLC, LEONID
   23 3P EQUITY PARTNERS, LLC, AM
      VENTURES MANAGEMENT LLC,                PERELMAN, AND MICHAEL
                                              FISHMAN (Ninth Cir. Rule 3-2)
   24 LEONID   PERELMAN, MICHAEL
      FISHMAN, SILVER SAIL CAPITAL,
   25 LLC, AND DOES 1–10,                     Judge:         Hon. Consuelo Marshall
   26              Defendants.
                                              Action Filed: March 11, 2019
   27                                         Trial Date: None Set
   28
                                                              Case No. 2:19-cv-01764-CBM-ASx
                                                             REPRESENTATION STATEMENT
Case 2:19-cv-01764-CBM-AS Document 169 Filed 06/17/19 Page 2 of 4 Page ID #:18463




    1         Pursuant to Ninth Circuit Rule 3-2 and Federal Rule of Appellate Procedure
    2 12(b), Defendants-Appellants 3P Equity Partners, LLC, AM Ventures Management,
    3 LLC, Leonid Perelman, and Michael Fishman submit the following Representation
    4 Statement identifying all parties to the action, along with the names, addresses, and
    5 telephone numbers of their respective counsel.
    6         Defendants-Appellants 3P Equity Partners, LLC, AM Ventures Management,
    7 LLC, Leonid Perelman, and Michael Fishman are represented in this matter by the
    8 following counsel:
    9         Andrew J. Rossman
              Christopher D. Kercher
   10
              Daniel P. Mach
   11         QUINN EMANUEL URQUHART & SULLIVAN, LLP
              51 Madison Avenue, 22nd Floor
   12
              New York, NY 10010
   13         (212) 849-7000 (Telephone)
              (212) 849-7100 (Facsimile)
   14
              andrewrossman@quinnemanuel.com
   15         christopherkercher@quinnemanuel.com
              danielmach@quinnemanuel.com
   16
   17         James R. Asperger
              Alyssa G. Olson
   18
              QUINN EMANUEL URQUHART & SULLIVAN, LLP
   19         865 South Figueroa Street, 10th Floor
   20         Los Angeles, CA 90017-2543
              (213) 443-3000 (Telephone)
   21         (213) 443-3100 (Facsimile)
   22         jimasperger@quinnemanuel.com
              alyolson@quinnemanuel.com
   23 / / /
   24 / / /
   25 / / /
   26 / / /
   27 / / /
   28 / / /

                                                -1-               Case No. 2:19-cv-01764-CBM-ASx
                                                                 REPRESENTATION STATEMENT
Case 2:19-cv-01764-CBM-AS Document 169 Filed 06/17/19 Page 3 of 4 Page ID #:18464




    1         Plaintiffs-Appellees STM Invest, S.à r.l. and Aventurine, Inc. are represented in
    2 this matter by the following counsel:
    3         Marcellus A. McRae
              James L. Zelenay, Jr.
    4
              Katherine H. Sharp
    5         GIBSON, DUNN & CRUTCHER LLP
              333 South Grand Avenue
    6
              Los Angeles, CA 90071
    7         (213) 229-7000 (Telephone)
              (213) 229-7520 (Facsimile)
    8
              mmcrae@gibsondunn.com
    9         jzelenay@gibsondunn.com
              ksharp@gibsondunn.com
   10
   11         Avi Weitzman
              GIBSON, DUNN & CRUTCHER LLP
   12
              200 Park Avenue
   13         New York, NY 10166
   14         (212) 351-2465 (Telephone)
              (212) 351-5265 (Facsimile)
   15         aweitzman@gibsondunn.com
   16
   17         Defendant Silver Sail Capital, LLC is represented in this matter by the following

   18 counsel:
   19       Matthew E. Hess
            LAW OFFICES OF MATTHEW E. HESS
   20       1801 Century Park E., Ste. 2400
   21       Los Angeles, CA 90067
            (310) 751-7544 (Telephone)
   22       (310) 464-0397 (Facsimile)
   23       matthew.hess@hesslawyers.com

   24 / / /
   25 / / /
   26 / / /
   27 / / /
   28 / / /

                                                  -2-                Case No. 2:19-cv-01764-CBM-ASx
                                                                    REPRESENTATION STATEMENT
Case 2:19-cv-01764-CBM-AS Document 169 Filed 06/17/19 Page 4 of 4 Page ID #:18465




    1 DATED: June 17, 2019             QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
    2
    3
                                        By /s/ Christopher D. Kercher
    4                                     Christopher D. Kercher
    5                                     Attorneys for Defendants 3P Equity
                                          Partners LLC, AM Ventures Management,
    6                                     LLC, Leonid Perelman, and Michael
    7                                     Fishman

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             -3-              Case No. 2:19-cv-01764-CBM-ASx
                                                             REPRESENTATION STATEMENT
